1. Claims 2, 6, 8-12, 14, 16-22, 26-27, 29, 31-40 and 44-48 have been canceled.
2. No new claims have been added.
3. Claims 1, 4, 7, 13, 24-25, 28 and 41 have been amended. 
4. Remarks drawn to rejections under 35 USC 112, 102 and 103.
	Claims 1, 3-5, 7, 13, 15, 23-25, 28, 30 and 41-43 are pending in the case. Support is seen in the specification for the claim amendments (para 0057 at page 10; Table 1 at page 31).
	The rejection of Claims 1, 3-5,15, 23-25, 30 and 41-43 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph has been overcome by appropriate amendments. The rejection of claims 2 and 31 have been rendered moot by cancelation. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Nakamura and Oh teach formation of disaccharide from heparin and heparosan via enzymatic hydrolysis. Shively teaches that low pH leads to deamination of heparin and formation of 2,5-anhydrouronic acid monomers. Steinman teaches non-selective hydrolysis of carbohydrates from glycoprotein using triflic acid (trifluromethanesulfonic acid). Sulfonic acids are stronger acids compared to other mineral acids like nitrous acid. In view of the teachings of Shively and Steinman one of ordinary skill in the art will not be motivated to obtain the instant disaccharides via hydrolysis of a glucosamine containing polysaccharide using a sulfonic acid  as the hydrolyzing agent and use the disaccharides for further conversions as claimed.
Therefore, pending claims 1, 3-5, 7, 13, 15, 23-25, 28, 30 and 41-43 are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHY KRISHNAN whose telephone number is (571)272-0654.  The examiner can normally be reached on 8.30am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A. Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ganapathy Krishnan/
Primary Examiner, Art Unit 1623